DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

Election/Restrictions
Newly submitted claims 11-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Newly submitted claims 11-20 are directed to a related apparatus to the recited invention of claims 1-10. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function or effect. For instance, claim 1 recites that the controller configured to control the movement of the piston such that the piston moves at a first speed, in a first direction; and a second speed, in a second direction.
Claim 11 recites that controller is configured to “(iii) arrest the movement of the piston in the first direction in response to the piston reaching a second predefined distance from the second end”, which is a feature not recited in claim 1. Further, claim 1 recites that controller is configured to control the movement of the piston at a first speed and a second speed which occur during first and second “predefined [time] intervals”, respectively. These “predefined [time] intervals” are not recited in claim 11.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Further, in the event that Applicant traverses the election by original presentation, Applicant is strongly advised to specifically point out where the newly added limitations of claims 11-20 are supported in the original disclosure. See MPEP §§ 714.02 and 2163.06; and see Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boston Scientific Ltd. (WO 2016/033351 A2, hereinafter “Boston Scientific Ltd”).
Regarding claim 1, Boston Scientific Ltd discloses a dual-action pump, comprising:
a cylinder 202 (Fig. 4A) comprising a first end 406 (Fig. 4A) and a second end 408 (Fig. 4A) opposite the first end, the first end including a first inlet-outlet port 208/212 (see Fig. 4A, showing the inlet-outlet port as a combination of inlet 208 and outlet 212) and the second end including a second inlet-outlet port 210/214 (see Fig. 4A, showing the inlet-outlet port as a combination of inlet 210 and outlet 214), each of the first and second inlet-outlet ports 208/212 and 210/214, respectively, comprising an opening in the cylinder (see Fig. 4A illustrating that inlet 208, outlet 212, inlet 210 and outlet 214 all constitute openings into the cylinder) and each of the first and second inlet-outlet ports 208/212 and 210/214, respectively, being configured to alternately intake a fluid to the cylinder and output the fluid from the cylinder (i.e., fluid is taken into the cylinder through inlet 208 and output through outlet 212; and fluid is taken into the cylinder through inlet 210 and output through outlet 214);
a piston 204 (Fig. 4A) , which is configured to be moved within the cylinder between the first end 406 and the second end 408 in a periodic cycle that alternately reverses a direction of movement of the piston between the first end and the second end (see Fig. 4A showing a left-side schematic with arrows denoting the direction of piston 204 toward end 406, and a right-side schematic with arrows denoting the direction of piston 204 toward end 408), so as to pump the fluid through each of the first and second inlet-outlet ports (i.e., movement of the piston 204 toward the first end 406 pumps fluid through inlet/outlet port 208/212, and movement of the piston 204 toward the second end 408 pumps fluid through inlet/outlet port 210/214); and 
a controller (illustrated generically as element 122 in Fig. 1), which is configured to control the movement of the piston within the cylinder between the first end and the second end so that the piston moves at: 
(i) 	a first speed (see Fig. 1, Annotation 1, below, labeled as the “first speed”) during a first predefined interval (i.e., the period over which the first speed occurs) that precedes reversing the first direction of movement to a second direction opposite the first direction (i.e., after reaching top or bottom zones 406, 408, the piston 204 reverses direction) and 
(ii) 	a second speed (see Fig. 1, Annotation 1, below, labeled as the “second speed”) larger than the first speed during a second predefined interval that follows reversing the first direction to a second direction (see Annotated Fig. 1, below, labeled as the “second speed” below the “0” line, indicating that the piston has reversed direction, and the second speed is shown to be greater than the first speed based on its distance away from the “0” line).
(iii)	a baseline speed (see Fig. 1, Annotation 1, below, labeled as the “baseline speed”), smaller than the first speed or second speed, outside the first and second predefined intervals (i.e., the baseline speed is shown to be in a period before and after the period over which the first and second speeds are achieved).

    PNG
    media_image1.png
    644
    802
    media_image1.png
    Greyscale

Boston Scientific Ltd. (WO 2016/033351 A2), Fig. 9A, Annotation 1.

Regarding claim 6, Boston Scientific Ltd discloses a method for pumping a fluid in a dual-action pump as disclosed above with respect to claim 1. Namely, Boston Scientific Ltd discloses that dual-action pump structure as described above with respect to claim 1 and discloses the steps of moving the piston within the cylinder between the first and second ends and controlling the movement of the piston according to elements (iii), (ii) and (iii). Applicant is directed to the rejection of claim 1, above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boston Scientific Ltd. (WO 2016/033351 A2) in view of Duchon (U.S. Pub. 2002/0198496 A1, hereinafter “Duchon”).
Regarding claims 2 and 3, it is noted that Boston Scientific Ltd does not disclose a piston position sensor assembly (PPSA) that provides a control signal indicative of a position of the piston within the cylinder, the controller being configured to receive the control signal from the PSSA, and to control the movement of the piston based on the control signal. Further, regarding claim 3, Boston Scientific Ltd does not appear to disclose that the controller is configured to control the movement of the piston between first and second ends of the cylinder, wherein the PPSA comprises (a) a first electrical switch configured to produce a first position signal when the piston is situated within a predefined distance from the first end, and (b) a second electrical switch configured to produce a second position signal when the piston is situated within a predefined distance from the second end, and the PPSA being configured to produce the control signal based on at least one of the first and second position signals.
Duchon discloses a pump having a piston 20 (Fig. 2A), which is configured to be moved within a cylinder 18 (Fig. 2A) in a periodic cycle that alternately reverses a direction of movement of the piston so as to pump the fluid through ports (illustrated in Fig. 2A as an arrow denoting reverse movement of the piston to draw fluid from the reservoir into the cylinder, and in Fig 2B as an arrow denoting forward movement of the piston to deliver fluid into the manifold 26); a controller, which is configured to control the movement of the piston within the cylinder (i.e., using a computer 100; see para [0094]); and a piston position sensing assembly or PPSA (referred to as a “position monitor’ in Fig. 3A), which is configured to produce a control signal indicative of a position of the piston within the cylinder, wherein the controller is configured to receive the control signal, and to control the movement of the piston based on the control signal. Duchon discloses that the PPSA comprises (a) a first electrical switch configured to produce a first position signal when the piston is situated within a predefined distance from the first end, and (b) a second electrical switch configured to produce a second position signal when the piston is situated within a predefined distance from the second end, and wherein the PPSA is configured to produce the control signal based on at least one of the first and second position signals (see Fig. 11A and para [0161] describing the position monitor as interfacing with “F/R limit switches” 465 that sense the end limit positions of the syringe position within the cylinder such that when the position reaches its forward or reverse limit position, no respective forward or reverse movement is permitted; the switches are positioned in a predetermined position from the ends of the cylinder, thus, when the piston is situated at the predefined distance where the switches are located, the switches are activated to produce the position signals; the signals are then produced and sent to the computer 100 to prohibit any further forward or reverse movement of the piston).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Boston Scientific Ltd to provide the PPSA as taught in Duchon, as a well-known way to monitor and control the speed and direction of the drive system based on feedback from the piston position (see Duchon at para [0161]) with a reasonable expectation of success in accurately controlling the piston’s movement.
Regarding claim 4, Boston Scientific Ltd discloses that controller being configured to control a given volume of the fluid to be pumped through the first and second inlet-outlet ports during a first time period comprising at least the first and second predefined intervals (see Fig. 4B illustrating a flow rate Q which corresponds to the amount of fluid pumped through the inlet-outlet ports during the predetermined time intervals; the controller controls the volume of fluid pumped during the interval corresponding to speeds 911 and 913; additionally, the controller controls the volume of fluid pumped during the intervals “ti”, “tez” and “trz”); and to control the same given volume of the fluid to be pumped through the first and second inlet-outlet ports during a second time period that is approximately equal to the first time period, when the piston is outside the first and second intervals (i.e., the first and second predetermined intervals are summed to define “the first time interval”, and the controller outputs a given volume of fluid over that “first time interval”; the controller then repeats the process numerous times over the course of the procedure such that each successive repetition of “the first time interval” can be considered a “second time interval” that is equal to “the first time interval”).
Regarding claim 5, Boston Scientific Ltd discloses at least one of the first and second inlet-outlet ports being coupled to a fluid reservoir (114 and/or 108; see Fig. 1) via a first pipe (illustrated as tubing connecting the reservoirs 114 and 108 to the pump 104), and to a catheter 110 (Fig. 1A) via a second pipe (illustrated as tubing connecting the catheter 110 to the pump 104), so as to irrigate tissue with the fluid during a medical procedure (i.e., irrigation fluid flows through infusion ports 112 at the distal end of catheter 110).
Regarding claims 7 and 8, Applicant is directed to the above rejection of claims 2 and 3 in which Boston Scientific Ltd in view of Duchon discloses to a controller for carrying out the method steps recited in claims 7 and 8.
Regarding claim 9, Applicant is directed to the above rejection of claim 4 in which Boston Scientific Ltd in view of Duchon discloses a controller for carrying out the method steps recited in claim 9.
Regarding claim 10, Applicant is directed to the above rejection of claim 5 in which Boston Scientific discloses the catheter for user in irrigating tissue with fluid that exits infusion ports 112 at the distal end of the catheter 110.

Response to Arguments
Applicant's arguments filed in the Remarks on 05/05/2022 have been fully considered. The Remarks appear to concern the finality of the previous Office action, alleging that the action was improper (see Remarks, pgs. 8-9). However, no argument was made on the merits with respect to the alleged patentability of the claims as amended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
08/08/2022